DETAILED ACTION
Claims 1-30 have been examined. Claims 1-4, 13-15, 19-23, and 30 are rejected. Claims 5-12, 16-18, and 24-29 are objected to.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 20 and 30 are objected to because of the following informalities:
Claim 20, line 4, “memory” should be changed to “a memory”.
Claim 30, line 4, “memory” should be changed to “a memory”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the selected RACH" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the selected RACH" in line 12.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 13-15, and 19-23 are is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20220183081 A1 to Tao et al. (hereinafter “Tao”) and US 20210297104 A1 to Zhou et al. (hereinafter “Zhou”).

As per claim 1, Tao discloses a method for wireless communications by a user equipment, comprising: identifying a random access channel (RACH) procedure selection rule for selecting between a two-step RACH procedure and a four-step RACH procedure (Tao Fig. 11 and [0184] The RACH type threshold could relate to one of the types of the RACH procedure, e.g., the 2-step RACH procedure, such that the RACH type selection explained above allows determining whether to select that type (e.g., 2-step RACH) of RACH procedure. For instance, in case the random value is lower than a first-type-related RACH threshold, the UE determines that the RACH procedure of the first type is to be selected. In case the random value is equal to or larger than the first-type-related RACH threshold, the UE determines that the RACH procedure of the first type is not to be selected, but rather that the RACH procedure of the second type is selected. Here, because it was exemplarily assumed that there are only two different RACH procedures (see above, 2-step RACH versus 4-step RACH), there would be no further need to perform another RACH type selection procedure, because the UE could directly determine to use the one or other RACH type (e.g., 4-step) based on a single RACH type selection. [0185] Differentiating between more than two different RACH procedures is equally possible, although in that case it might be necessary to, e.g., provide another RACH type threshold and/or for the UE to perform more than one RACH type selection.) based at least in part on whether an exposure condition is identified; selecting between the two-step RACH procedure and the four-step RACH procedure based at least in part on the RACH procedure selection rule (Tao Fig. 11 and [0184] The RACH type threshold could relate to one of the types of the RACH procedure, e.g., the 2-step RACH procedure, such that the RACH type selection explained above allows determining whether to select that type (e.g., 2-step RACH) of RACH procedure. For instance, in case the random value is lower than a first-type-related RACH threshold, the UE determines that the RACH procedure of the first type is to be selected. In case the random value is equal to or larger than the first-type-related RACH threshold, the UE determines that the RACH procedure of the first type is not to be selected, but rather that the RACH procedure of the second type is selected. Here, because it was exemplarily assumed that there are only two different RACH procedures (see above, 2-step RACH versus 4-step RACH), there would be no further need to perform another RACH type selection procedure, because the UE could directly determine to use the one or other RACH type (e.g., 4-step) based on a single RACH type selection. [0185] Differentiating between more than two different RACH procedures is equally possible, although in that case it might be necessary to, e.g., provide another RACH type threshold and/or for the UE to perform more than one RACH type selection.); and performing the selected RACH procedure based at least in part on the selecting (Tao Fig. 11 and [0184] The RACH type threshold could relate to one of the types of the RACH procedure, e.g., the 2-step RACH procedure, such that the RACH type selection explained above allows determining whether to select that type (e.g., 2-step RACH) of RACH procedure. For instance, in case the random value is lower than a first-type-related RACH threshold, the UE determines that the RACH procedure of the first type is to be selected. In case the random value is equal to or larger than the first-type-related RACH threshold, the UE determines that the RACH procedure of the first type is not to be selected, but rather that the RACH procedure of the second type is selected. Here, because it was exemplarily assumed that there are only two different RACH procedures (see above, 2-step RACH versus 4-step RACH), there would be no further need to perform another RACH type selection procedure, because the UE could directly determine to use the one or other RACH type (e.g., 4-step) based on a single RACH type selection. [0185] Differentiating between more than two different RACH procedures is equally possible, although in that case it might be necessary to, e.g., provide another RACH type threshold and/or for the UE to perform more than one RACH type selection.).
Tao may not explicitly disclose, but Zhou, which is in the same field of endeavor, discloses selecting RACH based at least in part on whether an exposure condition is identified (Zhou [0292, 0321-0322]). The purpose of Zhou is to wireless communication exposure detection and/or reporting (Zhou [0077]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhou with Tao, to improve uplink coverage and improve MPE detection and reporting (Zhou [0296-0297]).
As per claim 2, Tao and Zhou discloses the method of claim 1, wherein identifying the RACH procedure selection rule comprises: receiving control signaling that indicates the RACH procedure selection rule (Tao Fig. 11 and 12).
As per claim 3, Tao and Zhou discloses the method of claim 2, wherein receiving the control signaling comprises: receiving control signaling that includes system information that indicates the RACH procedure selection rule (Tao Figs. 11 and 12, [0117, 0157, 0236, 0245]).
As per claim 4, Tao and Zhou discloses the method of claim 1, wherein identifying the RACH procedure selection rule comprises: identifying the RACH procedure selection rule that indicates a threshold for selecting between the two-step RACH procedure and the four-step RACH procedure (Tao Fig. 11 and [0184] The RACH type threshold could relate to one of the types of the RACH procedure, e.g., the 2-step RACH procedure, such that the RACH type selection explained above allows determining whether to select that type (e.g., 2-step RACH) of RACH procedure. For instance, in case the random value is lower than a first-type-related RACH threshold, the UE determines that the RACH procedure of the first type is to be selected. In case the random value is equal to or larger than the first-type-related RACH threshold, the UE determines that the RACH procedure of the first type is not to be selected, but rather that the RACH procedure of the second type is selected. Here, because it was exemplarily assumed that there are only two different RACH procedures (see above, 2-step RACH versus 4-step RACH), there would be no further need to perform another RACH type selection procedure, because the UE could directly determine to use the one or other RACH type (e.g., 4-step) based on a single RACH type selection. [0185] Differentiating between more than two different RACH procedures is equally possible, although in that case it might be necessary to, e.g., provide another RACH type threshold and/or for the UE to perform more than one RACH type selection.) when the exposure condition is or is not identified.
Tao may not explicitly disclose, but Zhou, which is in the same field of endeavor, discloses selecting RACH when the exposure condition is or is not identified (Zhou [0292, 0321-0322]). The purpose of Zhou is to wireless communication exposure detection and/or reporting (Zhou [0077]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhou with Tao, to improve uplink coverage and improve MPE detection and reporting (Zhou [0296-0297]).
As per claim 13, Tao discloses a method for wireless communications by a base station (Tao Fig. 12, gNB), comprising: transmitting, to a user equipment (UE), control signaling indicating a random access channel (RACH) procedure selection rule for selecting between a two-step RACH procedure and a four-step RACH procedure (Tao Fig. 11 and [0184] The RACH type threshold could relate to one of the types of the RACH procedure, e.g., the 2-step RACH procedure, such that the RACH type selection explained above allows determining whether to select that type (e.g., 2-step RACH) of RACH procedure. For instance, in case the random value is lower than a first-type-related RACH threshold, the UE determines that the RACH procedure of the first type is to be selected. In case the random value is equal to or larger than the first-type-related RACH threshold, the UE determines that the RACH procedure of the first type is not to be selected, but rather that the RACH procedure of the second type is selected. Here, because it was exemplarily assumed that there are only two different RACH procedures (see above, 2-step RACH versus 4-step RACH), there would be no further need to perform another RACH type selection procedure, because the UE could directly determine to use the one or other RACH type (e.g., 4-step) based on a single RACH type selection. [0185] Differentiating between more than two different RACH procedures is equally possible, although in that case it might be necessary to, e.g., provide another RACH type threshold and/or for the UE to perform more than one RACH type selection. Tao [0117, 0157, 0236, 0245]) based at least in part on whether an exposure condition is identified; and performing one of the two-step RACH procedure or the four-step RACH procedure with the UE based at least in part on the RACH procedure selection rule (Tao Fig. 11 and [0184] The RACH type threshold could relate to one of the types of the RACH procedure, e.g., the 2-step RACH procedure, such that the RACH type selection explained above allows determining whether to select that type (e.g., 2-step RACH) of RACH procedure. For instance, in case the random value is lower than a first-type-related RACH threshold, the UE determines that the RACH procedure of the first type is to be selected. In case the random value is equal to or larger than the first-type-related RACH threshold, the UE determines that the RACH procedure of the first type is not to be selected, but rather that the RACH procedure of the second type is selected. Here, because it was exemplarily assumed that there are only two different RACH procedures (see above, 2-step RACH versus 4-step RACH), there would be no further need to perform another RACH type selection procedure, because the UE could directly determine to use the one or other RACH type (e.g., 4-step) based on a single RACH type selection. [0185] Differentiating between more than two different RACH procedures is equally possible, although in that case it might be necessary to, e.g., provide another RACH type threshold and/or for the UE to perform more than one RACH type selection.).
Tao may not explicitly disclose, but Zhou, which is in the same field of endeavor, discloses selecting RACH based at least in part on whether an exposure condition is identified (Zhou [0292, 0321-0322]). The purpose of Zhou is to wireless communication exposure detection and/or reporting (Zhou [0077]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhou with Tao, to improve uplink coverage and improve MPE detection and reporting (Zhou [0296-0297]).
As per claim 14, Tao and Zhou discloses the method of claim 13, wherein transmitting the control signaling comprises: transmitting the control signaling that includes system information that indicates the RACH procedure selection rule (Tao Fig. 11 and 12).
As per claim 15, Tao and Zhou discloses the method of claim 13, wherein transmitting the control signaling comprises: transmitting the control signaling that indicates the RACH procedure selection rule that indicates a threshold for selecting between the two-step RACH procedure and the four-step RACH procedure (Tao Fig. 11 and [0184] The RACH type threshold could relate to one of the types of the RACH procedure, e.g., the 2-step RACH procedure, such that the RACH type selection explained above allows determining whether to select that type (e.g., 2-step RACH) of RACH procedure. For instance, in case the random value is lower than a first-type-related RACH threshold, the UE determines that the RACH procedure of the first type is to be selected. In case the random value is equal to or larger than the first-type-related RACH threshold, the UE determines that the RACH procedure of the first type is not to be selected, but rather that the RACH procedure of the second type is selected. Here, because it was exemplarily assumed that there are only two different RACH procedures (see above, 2-step RACH versus 4-step RACH), there would be no further need to perform another RACH type selection procedure, because the UE could directly determine to use the one or other RACH type (e.g., 4-step) based on a single RACH type selection. [0185] Differentiating between more than two different RACH procedures is equally possible, although in that case it might be necessary to, e.g., provide another RACH type threshold and/or for the UE to perform more than one RACH type selection.) when the exposure condition is or is not identified.
Tao may not explicitly disclose, but Zhou, which is in the same field of endeavor, discloses selecting RACH when the exposure condition is or is not identified (Zhou [0292, 0321-0322]). The purpose of Zhou is to wireless communication exposure detection and/or reporting (Zhou [0077]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhou with Tao, to improve uplink coverage and improve MPE detection and reporting (Zhou [0296-0297]).
As per claim 19, Tao and Zhou discloses the method of claim 13, wherein transmitting the control signaling comprises: transmitting the control signaling that indicates the RACH procedure selection rule that indicates a first threshold (Tao Fig. 11 and 12), a second threshold (Tao Fig. 11 and 12), or both (Tao Fig. 11 and 12).
As per claim 20, Tao discloses an apparatus for wireless communications by a user equipment (Tao Fig. 11), comprising: a processor (Tao [0168] processors), memory coupled with the processor (Tao [0293] memory); and instructions stored in the memory and executable by the processor (Tao [0263] memory with software) to cause the apparatus to: identify a random access channel (RACH) procedure selection rule for selecting between a two-step RACH procedure and a four-step RACH procedure (Tao Fig. 11 and [0184] The RACH type threshold could relate to one of the types of the RACH procedure, e.g., the 2-step RACH procedure, such that the RACH type selection explained above allows determining whether to select that type (e.g., 2-step RACH) of RACH procedure. For instance, in case the random value is lower than a first-type-related RACH threshold, the UE determines that the RACH procedure of the first type is to be selected. In case the random value is equal to or larger than the first-type-related RACH threshold, the UE determines that the RACH procedure of the first type is not to be selected, but rather that the RACH procedure of the second type is selected. Here, because it was exemplarily assumed that there are only two different RACH procedures (see above, 2-step RACH versus 4-step RACH), there would be no further need to perform another RACH type selection procedure, because the UE could directly determine to use the one or other RACH type (e.g., 4-step) based on a single RACH type selection. [0185] Differentiating between more than two different RACH procedures is equally possible, although in that case it might be necessary to, e.g., provide another RACH type threshold and/or for the UE to perform more than one RACH type selection.) based at least in part on whether an exposure condition is identified; select between the two-step RACH procedure and the four-step RACH procedure based at least in part on the RACH procedure selection rule (Tao Fig. 11 and [0184] The RACH type threshold could relate to one of the types of the RACH procedure, e.g., the 2-step RACH procedure, such that the RACH type selection explained above allows determining whether to select that type (e.g., 2-step RACH) of RACH procedure. For instance, in case the random value is lower than a first-type-related RACH threshold, the UE determines that the RACH procedure of the first type is to be selected. In case the random value is equal to or larger than the first-type-related RACH threshold, the UE determines that the RACH procedure of the first type is not to be selected, but rather that the RACH procedure of the second type is selected. Here, because it was exemplarily assumed that there are only two different RACH procedures (see above, 2-step RACH versus 4-step RACH), there would be no further need to perform another RACH type selection procedure, because the UE could directly determine to use the one or other RACH type (e.g., 4-step) based on a single RACH type selection. [0185] Differentiating between more than two different RACH procedures is equally possible, although in that case it might be necessary to, e.g., provide another RACH type threshold and/or for the UE to perform more than one RACH type selection.); and perform the selected RACH procedure based at least in part on the selecting (Tao Fig. 11 and [0184] The RACH type threshold could relate to one of the types of the RACH procedure, e.g., the 2-step RACH procedure, such that the RACH type selection explained above allows determining whether to select that type (e.g., 2-step RACH) of RACH procedure. For instance, in case the random value is lower than a first-type-related RACH threshold, the UE determines that the RACH procedure of the first type is to be selected. In case the random value is equal to or larger than the first-type-related RACH threshold, the UE determines that the RACH procedure of the first type is not to be selected, but rather that the RACH procedure of the second type is selected. Here, because it was exemplarily assumed that there are only two different RACH procedures (see above, 2-step RACH versus 4-step RACH), there would be no further need to perform another RACH type selection procedure, because the UE could directly determine to use the one or other RACH type (e.g., 4-step) based on a single RACH type selection. [0185] Differentiating between more than two different RACH procedures is equally possible, although in that case it might be necessary to, e.g., provide another RACH type threshold and/or for the UE to perform more than one RACH type selection.).
Tao may not explicitly disclose, but Zhou, which is in the same field of endeavor, discloses selecting RACH based at least in part on whether an exposure condition is identified (Zhou [0292, 0321-0322]). The purpose of Zhou is to wireless communication exposure detection and/or reporting (Zhou [0077]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhou with Tao, to improve uplink coverage and improve MPE detection and reporting (Zhou [0296-0297]).
As per claim 21, Tao and Zhou discloses the apparatus of claim 20, further comprising a receiver, wherein the instructions to identify the RACH procedure selection rule are executable by the processor to cause the apparatus to: receive, via the receiver, control signaling that indicates the RACH procedure selection rule (Tao Fig. 11 and 12).
As per claim 22, Tao and Zhou discloses the apparatus of claim 21, wherein the instructions to receive the control signaling are executable by the processor to cause the apparatus to: receive control signaling that includes system information that indicates the RACH procedure selection rule (Tao Figs. 11 and 12, [0117, 0157, 0236, 0245]).
As per claim 23, Tao and Zhou discloses the apparatus of claim 20, wherein the instructions to identify the RACH procedure selection rule are executable by the processor to cause the apparatus to: identify the RACH procedure selection rule that indicates a threshold for selecting between the two-step RACH procedure and the four-step RACH procedure (Tao Fig. 11 and [0184] The RACH type threshold could relate to one of the types of the RACH procedure, e.g., the 2-step RACH procedure, such that the RACH type selection explained above allows determining whether to select that type (e.g., 2-step RACH) of RACH procedure. For instance, in case the random value is lower than a first-type-related RACH threshold, the UE determines that the RACH procedure of the first type is to be selected. In case the random value is equal to or larger than the first-type-related RACH threshold, the UE determines that the RACH procedure of the first type is not to be selected, but rather that the RACH procedure of the second type is selected. Here, because it was exemplarily assumed that there are only two different RACH procedures (see above, 2-step RACH versus 4-step RACH), there would be no further need to perform another RACH type selection procedure, because the UE could directly determine to use the one or other RACH type (e.g., 4-step) based on a single RACH type selection. [0185] Differentiating between more than two different RACH procedures is equally possible, although in that case it might be necessary to, e.g., provide another RACH type threshold and/or for the UE to perform more than one RACH type selection.) when the exposure condition is or is not identified.
Tao may not explicitly disclose, but Zhou, which is in the same field of endeavor, discloses selecting RACH when the exposure condition is or is not identified (Zhou [0292, 0321-0322]). The purpose of Zhou is to wireless communication exposure detection and/or reporting (Zhou [0077]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhou with Tao, to improve uplink coverage and improve MPE detection and reporting (Zhou [0296-0297]).
As per claim 30, Tao discloses an apparatus for wireless communications by a base station (Tao Fig. 12, gNB), comprising: a processor (Tao [0168] processors), memory coupled with the processor (Tao [0293] memory); and instructions stored in the memory and executable by the processor (Tao [0263] memory with software) to cause the apparatus to: transmit, to a user equipment (UE), control signaling indicating a random access channel (RACH) procedure selection rule for selecting between a two-step RACH procedure and a four-step RACH procedure (Tao Fig. 11 and [0184] The RACH type threshold could relate to one of the types of the RACH procedure, e.g., the 2-step RACH procedure, such that the RACH type selection explained above allows determining whether to select that type (e.g., 2-step RACH) of RACH procedure. For instance, in case the random value is lower than a first-type-related RACH threshold, the UE determines that the RACH procedure of the first type is to be selected. In case the random value is equal to or larger than the first-type-related RACH threshold, the UE determines that the RACH procedure of the first type is not to be selected, but rather that the RACH procedure of the second type is selected. Here, because it was exemplarily assumed that there are only two different RACH procedures (see above, 2-step RACH versus 4-step RACH), there would be no further need to perform another RACH type selection procedure, because the UE could directly determine to use the one or other RACH type (e.g., 4-step) based on a single RACH type selection. [0185] Differentiating between more than two different RACH procedures is equally possible, although in that case it might be necessary to, e.g., provide another RACH type threshold and/or for the UE to perform more than one RACH type selection.) based at least in part on whether an exposure condition is identified; and perform one of the two-step RACH procedure or the four-step RACH procedure with the UE based at least in part on the RACH procedure selection rule (Tao Fig. 11 and [0184] The RACH type threshold could relate to one of the types of the RACH procedure, e.g., the 2-step RACH procedure, such that the RACH type selection explained above allows determining whether to select that type (e.g., 2-step RACH) of RACH procedure. For instance, in case the random value is lower than a first-type-related RACH threshold, the UE determines that the RACH procedure of the first type is to be selected. In case the random value is equal to or larger than the first-type-related RACH threshold, the UE determines that the RACH procedure of the first type is not to be selected, but rather that the RACH procedure of the second type is selected. Here, because it was exemplarily assumed that there are only two different RACH procedures (see above, 2-step RACH versus 4-step RACH), there would be no further need to perform another RACH type selection procedure, because the UE could directly determine to use the one or other RACH type (e.g., 4-step) based on a single RACH type selection. [0185] Differentiating between more than two different RACH procedures is equally possible, although in that case it might be necessary to, e.g., provide another RACH type threshold and/or for the UE to perform more than one RACH type selection.).
Tao may not explicitly disclose, but Zhou, which is in the same field of endeavor, discloses selecting RACH based at least in part on whether an exposure condition is identified (Zhou [0292, 0321-0322]). The purpose of Zhou is to wireless communication exposure detection and/or reporting (Zhou [0077]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhou with Tao, to improve uplink coverage and improve MPE detection and reporting (Zhou [0296-0297]).

Allowable Subject Matter
Claims 5-12, 16-18, and 24-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAIYAZKHAN GHAFOERKHAN whose telephone number is (571)270-7161. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FAIYAZKHAN . GHAFOERKHAN
Examiner
Art Unit 2476



/FAIYAZKHAN GHAFOERKHAN/            Examiner, Art Unit 2476